DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on August 20, 2020.  In virtue of this communication, claims 1-20 are currently presented in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claim 1 is objected to because of the following informalities:  
Claim 1, in line 9, “a” should be changed to --an--
Claim 1, in line 16, “the TRIAC dimmer circuit’s operating current” should be changed to --the operating current of the TRIAC dimmer circuit--
Appropriate correction is required.
Claims 2-16 are also objected as being dependent upon objected claim 1.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 17-20 are allowed.
Claims 1-16 would be allowable if corrected to overcome the objection set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art of record fails to disclose or fairly suggest the following limitations:
A current controller for a controllable dimmer, comprising … “a current compensation module, having a sample terminal electrically coupled to the first terminal of the test resistor, and having a compensation terminal electrically coupled to a control terminal of the buffer current source, wherein the current compensation module is configured to receive the load current, and configured to generate a compensation control signal to the control terminal the buffer current source for activating or deactivating the buffer current source in a manner that keeps the sum of the buffer current and the load current to approximate a predetermined critical current value and to exceed the operating current”, in combination with the remaining claimed limitations as claimed in independent claim 17 (claims 18-20 would be allowable as being dependent on claim 17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Gredler et al. – US 9,113,521
Prior art Ho et al. – US 2016/0219662
Prior art Lin et al. – US 2011/0140620


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 20, 2021